Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered June 23, 2003, convicting her of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the trial court’s jury instructions are unpreserved for appellate review and we decline to review those issues as a matter of discretion in the exercise of our interest of justice jurisdiction (see CPL 470.05 [2]).
The defense counsel, who presented a convincing affirmative defense of extreme emotional disturbance which resulted in a jury verdict convicting the defendant of the lesser crime of man*582slaughter in the first degree instead of murder in the second degree, provided the defendant with meaningful representation (see People v Benevento, 91 NY2d 708, 714 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Goldstein, Fisher and Covello, JJ., concur.